Citation Nr: 0001120	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  98-15 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from August 1965 
to April 1968.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


REMAND

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the claim on appeal is based on the 
assignment of the initial rating for bilateral hearing loss 
following the initial award of service connection for that 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(hereinafter Court) held that the rule articulated in 
Francisco did not apply to the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability.  Id.; Francisco, 7 Vet. App. 
at 58.  Instead, in Fenderson, the Court held that where a 
veteran appealed the initial rating assigned for a 
disability, "staged" ratings could be assigned for separate 
periods of time based on facts found.  Fenderson, 12 Vet. 
App. at 126.

The Board has recharacterized the issue on appeal in order to 
comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  As in Fenderson, 
the RO in this case has also misidentified the issue on 
appeal as a claim for an increased disability rating, rather 
than as a disagreement with the original rating award for 
this disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Additionally, the Board notes that the veteran submitted 
private medical records, which he claims shows an increase in 
his service-connected hearing loss.  He further maintains 
that since his last VA examination, his hearing loss has 
become worse.  The Board notes that the VA is not required to 
request that a veteran be reexamined in all cases, but rather 
only when there is evidence suggesting a material change in 
the veteran's disability.  The private medical records and 
the veteran's statements present this evidence, and 
therefore, an additional VA audiology examination should be 
conducted.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Further, the veteran noted in his Application for 
Compensation or Pension, received in January 1998, that a 
"hearing" examination had been conducted in January 1998, 
at the VA Medical Center in Birmingham, Alabama.  Moreover, 
in a statement received in June 1998, the veteran stated that 
he was treated at the VA Medical Center in Birmingham, and 
was seen by an audiologist approximately 4 times in 1997 and 
1998.  These records should be obtained and associated with 
the claims file.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA medical records, 
specifically those noted by the veteran 
for treatment at the VA Medical Center in 
Birmingham, Alabama, should be obtained 
and associated with the claims file.  
Additionally, any pertinent private 
medical treatment records subsequent to 
September 1998, should be obtained and 
associated with the claims file. 

2.  The veteran should be afforded a VA 
audiology examination to determine the 
extent of his service-connected bilateral 
hearing loss.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
an initial compensable evaluation for the 
veteran's service-connected bilateral 
hearing loss.  The RO may consider 
assigning "staged" ratings, if 
appropriate.  See Fenderson, 12 Vet. App. 
at 126.  Thereafter, a supplemental 
statement of the case should be issued to 
the veteran and his representative.  The 
supplemental statement of the case should 
phrase the issue as one for an 
"initial" or an "original" rating and 
not one for an "increased" rating.  Id.  
After the veteran and his representative 
have had an opportunity to respond to the 
supplemental statement of the case, the 
case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



